Citation Nr: 0526264	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  09-96 37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1970 to 
October 1971.  He also had subsequent service in the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO, in pertinent part, denied the issue of 
entitlement to service connection for a low back disorder.  

After receiving notification of the November 1995 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his claim for service connection for a low back 
disability.  Thereafter, in December 1999 and May 2004, the 
Board remanded this case to the RO for further evidentiary 
development.  

Most recently, following completion of the actions requested 
in the May 2004 remand as well as a continued denial of the 
service connection issue on appeal, the RO, through the 
Appeals Management Center (AMC), returned the veteran's case 
to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran did not exhibit chronic disability of the 
lumbar spine in service or arthritis within the first post 
service year, and lumbar spine disability is not otherwise 
associated with his active duty.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By letters dated in May 2002 and June 2004, VA informed the 
veteran of the type of evidence necessary to support his 
service connection claim.  In addition, VA notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to this 
claim.  Further, VA notified the veteran of his opportunity 
to submit "additional things," "any other evidence or 
information that . . . [he] think[s] . . . [would] support . 
. . [his] claim," and "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the November 1995 rating decision, the June 
1996 statement of the case (SOC), as well as the August 1998, 
August 2002, and July 2005 supplemental statements of the 
case (SSOCs) notified the veteran of the relevant criteria 
and evidence necessary to substantiate his service connection 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement was legally impossible where, as here, the 
veteran filed his claim for service connection for a low back 
disability in November 1994, and the RO initially adjudicated 
the issue in November 1995.  In any event, the claimant has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in June 2004 was not given prior to the first 
adjudication of the issue on appeal, the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in July 2005.  

In addition, VA has obtained all pertinent evidence 
identified by the veteran, and he has been accorded pertinent 
VA examinations during the current appeal.  Consequently, the 
Board concludes that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the issue on 
appeal.  Accordingly, the Board will proceed to adjudicate 
the veteran's service connection claim based upon the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran claims that he sustained an injury to his back 
during active military duty as a result of his in-service 
responsibility of filling, lifting, and moving heavy 
sandbags.  Further, he has contended that he experienced back 
pain for one month during service and that he has continued 
to have back pain since then.  See, e.g., March 1997 hearing 
transcript (T.) at 2-4.  In addition, the veteran testified 
during the current appeal that he had to quit his National 
Guard service in 1976 because his back problems prevented him 
from completing the required intense physical training 
exercises.  T. at 6-7.  

In support of these contentions, the veteran submitted a 
statement from a fellow serviceman who asserted that the 
veteran, who had had the in-service responsibility of filling 
and lifting sandbags during the reconstruction of war 
bunkers, sustained a back sprain in June 1971.  This fellow 
serviceman maintained that, as a result of this injury, the 
veteran was unable to bend over due to acute pain.  

Significantly, the competent evidence of record does not 
support the veteran's contentions.  In this regard, the Board 
acknowledges that service medical records reflect treatment 
in June 1971 for complaints of back pain.  At that time, the 
veteran noted that he had experienced back pain for the past 
month and that, earlier on the morning of the treatment 
session, he had been lifting sandbags and had been unable to 
bend over since then.  A physical examination demonstrated 
pain on flexion.  Medication was prescribed, and the veteran 
was returned to duty.  The remainder of the service medical 
records are negative for complaints of, treatment for, or 
findings of a low back disability.  In fact, at the discharge 
examination in October 1971, the veteran reported that his 
"condition . . . [was] good."  Furthermore, the physical 
examination conduced at that time demonstrated that the 
veteran's spine was normal.  

Almost four years later in August 1975, the veteran sought 
private medical care for his back.  At that time, the veteran 
stated that, on the day before the treatment session, he had 
hurt his back when he "pulled a starter on a grasscutter.  
In addition, the veteran described recurrent back sprain, on 
three or four occasions, since 1970 or 1971.  The treating 
physician provided an impression of recurrent lumbosacral 
sprain.  Four months later, at the examination conducted in 
December 1975 pursuant to the veteran's enlistment into 
National Guard service, the veteran specifically denied ever 
having experienced recurrent back pain.  The Board notes 
that, at the March 1997 personal hearing conducted before a 
hearing officer at the RO, the veteran, through his 
representative, testified that he (the veteran) did not refer 
to his back complaints when he joined the National Guard in 
1975 because, if he had done so, he would not have been 
accepted for enlistment.  T. at 11.  The physical examination 
completed at the December 1975 National Guard enlistment 
examination demonstrated that the veteran's spine was normal.  

Significantly, the first post-service evidence of a diagnosed 
low back disability is dated in July 1995, almost 25 years 
after the veteran's discharge from active military duty.  
According to a report of a private examination conducted in 
July 1995, a diagnosis of chronic discogenic lumbar disease 
at the L5-S1 level with probable intermittent radiculitis of 
the right leg and with some early degenerative joint disease 
at the L3, L4, and L5 vertebral levels was made.  
Additionally, a VA spine examination conducted in October 
1995 included diagnoses of lumbar paravertebral myositis as 
well as degenerative joint disease of the lumbar spine by 
X-rays.  Magnetic resonance imaging (MRI) completed on the 
veteran's lumbar spine in March 1996 included findings of 
posterior right paracentral disc herniation at the L2-L3 
level, posterior left paracentral and left lateral disc 
herniation with associated briding osteophytes at the L5-S1 
level, degenerative changes of the lumbosacral spine, and 
degenerative disc disease at the L2-L3 and L5-S1 levels.  

According to subsequent medical records, X-rays taken of the 
veteran's lumbosacral spine in August 2000 reflected 
straightening of the normal lumbar lordosis which was 
possibly due to muscle spasm, degenerative disc disease at 
the L5-S1 level, and mild scattered lumbar spondylosis.  A 
repeat MRI completed on the veteran's lumbar spine in 
November 2000 showed findings of a straightening of the 
lumbar lordosis, degenerative disc disease at the L2-L3 and 
L5-S1 levels, central disc herniation of L2-L3, a small right 
lateral disc herniation of L4-L5, and posterior osteophytes 
with broad disc herniation centrally and towards the left 
side at the L5-S1 level with narrowing of the neural 
foramina.  VA spine and miscellaneous neurological disorders 
examinations conducted in June 2002 confirmed diagnoses of 
lumbar myositis, herniated nucleus pulposus, degenerative 
joint disease, and multi-level degenerative disc disease.  

In statements dated in July 1995, September 2000, and 
September 2002, a private physician who has evaluated the 
veteran's back condition expressed opinions associating the 
veteran's current lumbar spine disabilities with his 
in-service episode of treatment for back pain.  In all of 
these statements, the physician noted that he had reviewed 
the veteran's medical records.  In particular, the doctor 
referred to the June 1971 service medical record, the August 
1975 private medical report, as well as subsequent 
post-service medical records.  

In concluding that an association exists between the 
veteran's in-service complaints of back pain in June 1971 and 
the subsequent post-service diagnoses of lumbar spine 
disabilities, the physician essentially found continuity of 
relevant symptomatology between the in-service complaints and 
the current diagnoses.  However, following the veteran's 
complaints of back pain in June 1971, the service medical 
records (including the October 1971 separation examination) 
are negative for complaints, or findings, of a lumbar spine 
disability.  Furthermore, the first post-service evidence of 
back complaints is dated in August 1975, approximately four 
years after the veteran's discharge from service.  Even so, 
the National Guard enlistment examination conducted in 
December 1975 demonstrated that the veteran's spine was 
normal.  Moreover, the first competent evidence of a 
diagnosed lumbar spine disability is not dated until many 
years after the veteran's separation from service.  (As the 
Board has discussed in this decision, the first competent 
evidence of a diagnosed lumbar spine disability is dated in 
July 1995, almost 25 years after the veteran's discharge from 
service.  In the July 1995, September 2000, and September 
2002 statements, the private physician referenced VA 
outpatient back treatment that the veteran had purportedly 
received in 1985.  In June 1995, the RO requested all post-
-service treatment that the veteran had received at the 
Mayaquez VA Outpatient Clinic since his separation from 
service, but the earliest record obtained was dated in 
November 1994.  In any event, even if the Board were to 
assume that the veteran did in fact receive back treatment in 
1985, this would have been almost 15 years after his 
discharge from service.  Also, the private physician has not 
asserted that the 1985 report contains a medical opinion 
associating a low back disability with the veteran's 
service.)  

In the July 1995, September 2000, and September 2002 
statements, the private physician attempted to address this 
lack of competent evidence of a continuation of the veteran's 
low back pathology from the in-service complaints in June 
1971 to the first diagnosis of a lumbar spine disorder many 
years after his separation from service.  In particular, the 
doctor appears to base his conclusion that the veteran 
continued to experience low back problems since service on 
statements made by the veteran himself.  For instance, in the 
September 2000 and September 2002 documents, the physician 
stated that the veteran "insists that since 1971 he has 
continued to have recurrent episodes of back pain."  
Furthermore, in the July 1995, September 2000, and September 
2002 statements, the doctor referred to the veteran's 
purported in-service back injury as severe.  The relevant 
service medical record indicates that the veteran was given 
medication for his back pain and then returned to duty.  

Also, in the September 2000 and September 2002 statements, 
the doctor indicated that his conclusion that an association 
exists between the veteran's current lumbar spine disability 
and his service was also based upon the lack of "other 
documented significant traumatic events that have caused 
damage to the [veteran's] lumbar region or that . . . [could] 
give a plausible explanation for the worsening low back pain 
syndrome."  Importantly, however, in a September 2004 
statement, the veteran himself admitted that he had sought 
treatment in August 1975 after "suffer[ing] . . . another 
recurrent back sprain with acute pain in the low back when . 
. . [he] pulled a starter coil cord of a grass cutter."  
Thus, as the doctor appears to have based his conclusions on 
statements made by the veteran himself rather than the 
competent medical evidence of record, the Board finds that 
his (the physician's) opinions associating the veteran's 
currently diagnosed lumbar spine disabilities with his 
in-service episode of treatment for back pain in June 1971 
are not probative.  

Significantly, the claims folder contains probative evidence 
negating any relationship between the veteran's in-service 
back complaints in June 1971 and his current lumbar spine 
diagnoses.  Specifically, in June 2002, the veteran underwent 
a VA spine examination as well as a VA miscellaneous 
neurological disorders examination by two different 
physicians.  Importantly, both of these doctors had an 
opportunity to review the veteran's claims folder, including 
all of the relevant evidence contained therein.  
Significantly, the examiner who conducted the VA spine 
examination concluded that the diagnosed lumbar myositis, 
herniated nucleus pulposus, and degenerative joint disease 
are not associated with the in-service complaints of back 
pain in June 1971.  In support of this conclusion, the 
examiner cited the absence of competent evidence of back 
symptomatology following the June 1971 episode until at least 
several years after discharge from service as well as the 
veteran's denial of recurrent back pain at the National Guard 
enlistment examination conducted in December 1975.  

Additionally, the examiner who conducted the VA miscellaneous 
neurological disorders examination acknowledged that the 
veteran's complaints of acute low back pain in June 1971 were 
consistent with the trauma that he had purportedly sustained 
to his back at that time.  Importantly, however, this 
examiner also expressed his opinion that this in-service 
acute trauma "is not etiologically related to the eventual 
development of [the veteran's current] multi-level 
degenerative disc disease."  In support of this conclusion, 
the examiner referenced the veteran's post-service denial of 
recurrent back pain.  

The Board finds a clear preponderance of the evidence is 
against a finding of the existence of chronic low back 
disability in service or for many years thereafter.  In 
addition, as the Board has discussed in this decision, the 
veteran's currently diagnosed lumbar spine disabilities have 
not been found to be otherwise related to such service.  

Furthermore, as the Board has discussed in this decision, the 
first competent evidence of arthritis of the lumbar spine is 
dated in July 1995.  Specifically, according to a report of a 
private examination conducted in July 1995, a diagnosis of 
some early degenerative joint disease at the L3, L4, and L5 
vertebral levels was made.  Importantly, this diagnosis is 
dated almost 25 years after his discharge from active 
military duty.  Clearly, this disorder was not exhibited 
within one year of separation from such service.  


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


